Citation Nr: 0939855	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-36 097	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1. Entitlement to service connection for coronary artery 
disease with a myocardial infarction to include as due to a 
service-connected posttraumatic stress disorder or diabetes 
mellitus, type 2. 

2. Entitlement to service connection for sleep apnea to 
include as due to a service-connected diabetes mellitus, type 
2.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for an eye disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO. 


FINDINGS OF FACT

1. The service-connected posttraumatic stress disorder and 
diabetes mellitus, type 2, aggravated the 
nonservice-connected coronary artery disease with myocardial 
infarction.   

2. Sleep apnea was not manifested during service, and sleep 
apnea is not shown to be causally related to service or to 
service-connected diabetes mellitus, type 2, or made worse by 
service-connected diabetes mellitus, type 2.   

3. In a rating decision, dated in September 1970, the RO 
denied service connection for an eye disability.  

4. The additional evidence presented since the rating 
decision in September 1970 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 




CONCLUSIONS OF LAW

1. The service-connected posttraumatic stress disorder and 
diabetes mellitus, type 2, aggravated coronary artery disease 
with myocardial infarction.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2008).

2. Sleep apnea was not incurred in or aggravated by service, 
and sleep apnea is not proximately due to or the result of a 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2008).

3. The rating decision in September 1970, denying service 
connection for an eye disability, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4. New and material evidence has not been presented to reopen 
the claim of service connection for an eye disability.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2004 and in March 2006.  
Except for secondary service connection, the notice included 
the type of evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service. 

The Veteran was notified that new and material was needed to 
reopen the claim of service connection for an eye disability, 
that is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claim was previously denied, 
that is, there was no evidence of an eye disability.  The 
notice included the type of evidence needed to substantiate 
the underlying claim of service connection, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  



The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim, except for secondary service connection, and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (to the extent there was 
pre-adjudication VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claims).

To the extent that the VCAA notice pertaining came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice omitted the type of 
evidence needed to substantiate the claim of secondary 
service connection, the VCAA notice contained a Type One 
error (failure to notify a claimant of what evidence is 
needed to substantiate the claim).  And a Type One error has 
the natural effect of harming a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).



A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  The Board's finding 
that a VCAA notice error was not prejudicial is reviewed de 
novo by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 
165, 171 (2007).

In this case, in the rating decision of January 2005, a copy 
of which was sent to the Veteran, and in the statement of the 
case in October 2006, the RO notified the Veteran that 
service connection for coronary disease on a direct and 
secondary basis was denied and the reason for the denial.  
Then in statement of the case furnished to the Veteran in 
October 2006, the RO cited the regulation, pertaining to 
secondary service connection, and notified the Veteran that 
service connection for coronary artery disease and sleep 
apnea were denied on a direct and secondary basis and the 
reasons for the adverse determinations.  Thereafter the 
Veteran had the opportunity to submit additional argument, 
which he did in November 2006, in March 2008, in March 2009, 
in April 2009, in June 2009, and in September 2009, and 
evidence, which he did in March 2008 and in March 2009.  

Having received notice of the rating decision and of the 
statement of the case, a reasonable person could be expected 
to understand from the notice provided what was needed to 
establish service connection on secondary basis.  Because VA 
provided the Veteran with reasonable notice of the type of 
evidence needed to substantiate the claim of service 
connection on a secondary basis, the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the administrative appellate proceeding rendered the limited 
VCAA notice error harmless as the error did not affect the 
essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and private medical records. 


In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, 
on the claims of direct and secondary service connection for 
coronary artery disease with myocardial infarction and sleep 
apnea, the Board obtained medical expert opinions from the 
Veterans Health Administration (VHA) in May 2009 and in 
August 2009. 

On the claim of direct service connection for sleep apnea, as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service, a VA medical opinion on the 
question of direct service connection for sleep apnea is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

On the claim to reopen service connection for an eye 
disability, in a statement in April 2009, the Veteran's 
representative argued that a VA medical examination or 
medical opinion was required under the duty to assist, 
implying that the claim should be reopened because the record 
contained evidence of vascular eye disease on VA examination. 

The record shows that on VA examination for evaluation 
diabetes mellitus in December 2004 under the heading 
"Chronic Complications" "Vascular:" were several entries 
including the notation of "last eye exam 7/2004 with minor 
change in prescription-wears glasses."  On review for visual 
problems, no significant visual changes were noted and for 
vascular problems no vascular eye disease was noted.  The 
pertinent findings on eye examination were intact extraocular 
movements and the pupils were equal and reactive to light and 
accommodation, and there was no hemorrhage or exudates on 
fundoscopic examination.  Eye disease as a complication of 
diabetes mellitus was not diagnosed. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4)(iii), a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  As the 
evidence referred to by the Veteran's representative is not 
evidence of an eye disability, the absence of which was the 
basis for the prior denial of the claim, the evidence is not 
new and material and a VA medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4)(iii). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for cardiovascular-renal disease, including 
organic heart disease, if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Facts 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment for heart disease or for sleep 
apnea.  The service treatment records do show that in 
November 1967 there was a possibility of an abnormal cardiac 
rhythm, but an ECG and a chest X-ray were normal, and the 
impression was hyperventilation. 

Private medical records, dated from 1991 to 1997, included a 
history of coronary artery disease with a myocardial 
infarction in March 1988.  In January 1996, the Veteran had 
an angioplasty, and in May 1997, he had a right coronary 
atherectomy and placement of two stents.  

In his claim received in August 2004, the Veteran argued that 
he has sleep apnea due to Agent Orange exposure.  In 
September 2004, the National Personnel Records Center 
confirmed that the Veteran served in Vietnam from April 1968 
to May 1969.  

In a rating decision in January 2005, the RO granted service 
connection for posttraumatic stress disorder and for diabetes 
mellitus, type 2. 

The Veteran submitted an article, dated in June 2005, which 
indicated that a sleep disorder was found in about 33 percent 
of patients with diabetes mellitus. 

In his notice of disagreement in January 2005, the Veteran 
argued that his coronary artery disease with a myocardial 
infarction was due to the medication he was taking for his 
service-connected posttraumatic stress disorder.  

VA records in November 2005 and in November 2006 note sleep 
apnea. 

A MRI in October 2008 was consistent with microvascular 
ischemic disease.  

In March 2009, the Veteran submitted articles, which show 
that blood sugar control is linked to memory decline and 
Agent Orange symptoms include cardiovascular problems.

In April 2009, the Veteran's representative argued that the 
Veteran's coronary artery disease with myocardial infarction 
and sleep apnea were due to service or secondary to service-
connected diabetes mellitus.  

In May 2009, the Board sought expert opinions from the 
Veterans Health Administration (VHA).  

The Board asked that a cardiologist address the following: 

1). Is there a medical or scientific evidence that 
posttraumatic stress disorder either causes coronary artery 
disease or aggravates coronary artery diseases? 

2). And if so, in this case, is at least as likely as not 
(that is, is there at least a 50 percent probability) that 
there is a causal or etiological link between 
service-connected posttraumatic stress disorder and coronary 
artery disease; and, alternatively, whether the 
service-connected posttraumatic stress disorder aggravated 
coronary artery disease?  

3). Is there a medical or scientific evidence that diabetes 
mellitus either causes coronary artery disease or aggravates 
coronary artery diseases? 

4). And if so, in this case, is at least as likely as not 
(that is, is there at least a 50 percent probability) that 
there is a causal or etiological link between the 
service-connected diabetes mellitus and coronary artery 
disease; and, alternatively, whether the service-connected 
diabetes mellitus aggravated coronary artery disease?  

In May 2009, a VHA cardiologist responded.  The VHA 
cardiologist stated that numerous epidemiological studies 
have shown a higher prevalence and increased severity of 
coronary artery disease among patients with diabetes mellitus 
and that studies also show an increased trend of coronary 
disease among patients with posttraumatic stress disorder.  
The VHA cardiologist noted that while it is not clear how 
much diabetes mellitus played a role in the Veteran's 
myocardial infarction in 1988, it is probable that the 
diabetes mellitus contributed to the progression and severity 
of coronary artery disease in 1997 and 2006, and will 
continue to be an adverse factor.  The VHA cardiologist 
commented that it is possible that posttraumatic stress 
disorder contributed to the progression of coronary artery 
disease.  The VHA cardiologist concluded that it is at least 
as likely as not the diabetes mellitus and posttraumatic 
stress disorder aggravated the coronary artery disease.  

The Board asked that an endocrinologist address the 
following: 

1). Is there a medical or scientific evidence that diabetes 
mellitus either causes sleep apnea or aggravates sleep apnea? 

2). And if so, in this case, is at least as likely as not 
(that is, is there at least a 50 percent probability) that 
there is a causal or etiological link between 
service-connected diabetes mellitus and sleep apnea; and, 
alternatively, whether the service-connected diabetes 
mellitus aggravated coronary artery disease?  


In August 2009, a VHA endocrinologist responded.  The VHA 
endocrinologist stated that while obstructive sleep apnea was 
nearly three times more prevalent in patients with diabetes 
mellitus, there is no clinical evidence that diabetes 
mellitus directly or indirectly caused or aggravated sleep 
apnea.  The VHA endocrinologist concluded that it was at 
least as likely as not that diabetes mellitus, type two, 
aggravated coronary artery disease, however, diabetes 
mellitus did not cause or aggravate sleep apnea.  

Analysis

Coronary Artery Disease with Myocardial Infarction

As the claim for coronary artery disease with myocardial 
infarction is granted on a secondary basis, thereby granting 
the full benefit sought, the analysis is limited to service 
connection for coronary artery disease with myocardial 
infarction as secondary to service-connected posttraumatic 
stress disorder and diabetes mellitus.

After a review of the record and based on the opinions of the 
VHA cardiologist and the VHA endocrinologist it is at least 
as likely as not the diabetes mellitus, type 2,  aggravated 
the coronary artery disease.  In addition, the VHA 
cardiologist also concluded that service-connected 
posttraumatic stress disorder aggravated the coronary artery 
disease. 

As the competent medical evidence of record is favorable to 
the claim and as there is no competent medical evidence 
against the claim, service connection for coronary artery 
disease with myocardial infarction as secondary to service-
connected posttraumatic stress disorder and diabetes 
mellitus, type 2, based on aggravation, is established under 
38 C.F.R. § 3.310. 



Sleep Apnea

On the basis of the service treatment records, sleep apnea 
was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

Also the Veteran has not stated and there is no other 
competent evidence either contemporaneous with or after 
service that a sleep apnea was noted, that is, observed, 
during service, and the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).  For this reason, service 
connection based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established.

As for service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), after service, the 
evidence shows that sleep apnea was first included on the 
Veteran's list of health problems in November 2005, 35 years 
after service.  

Although the Veteran is competent to describe sleeping 
problems, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
sleep apnea is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).



Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Sleep apnea is not a simple medical condition, such as a 
broken leg, because the identification of sleep apnea 
requires monitoring of breathing and other body functions 
during sleep, which the Veteran can not personal observe.  
For this reason, the Board determines that sleep apnea is not 
a simple medical conditions that a lay person is competent to 
identify.   

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

While the Veteran is competent to relate a current diagnosis, 
none of the health-care providers attributed the current 
sleep apnea to an injury, disease, or event during the 
Veteran's military service.  And although the Veteran 
described symptoms relied on by health-care providers to 
support the current diagnosis, none of symptoms described by 
the Veteran are traceable to service as the earliest symptoms 
were first shown in the 2005 that support the current 
diagnosis.  To the extent, the Veteran's lay statements are 
competent evidence of a current diagnosis and a description 
of symptoms relied on by health-care providers to support the 
current diagnosis, the evidence has no probative value, that 
is, the evidence does not tend to prove a material fact in 
the case, that is, the presence of sleep apnea during 
service.  And service connection under 38 C.F.R. § 3.303(d) 
is not established. 



Apart for the question of the direct onset or presence of 
sleep apnea during service, the Veteran also relates sleep 
apnea to exposure to Agent Orange in Vietnam.  

A veteran who, during service, served in the Republic of 
Vietnam during the Vietnam era, beginning in January 1962 and 
ending in May 1975, as did the Veteran, shall be presumed to 
have been exposed during service to certain herbicide agents, 
including an herbicide commonly referred to as Agent Orange.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to Agent Orange, certain diseases 
are presumed to have been incurred in service, even if there 
is no record of such disease during service.  The list of 
diseases subject to presumptive service connection due to 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309 does not include sleep apnea.  And the 
Secretary of VA has determined that a presumption of service 
connection based on exposure to Agent Orange used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 72 Fed. Reg. 32,395 (2007).

For this reason, presumptive service connection for sleep 
apnea as due to exposure to Agent Orange under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.309 is not established.

The Veteran still can establish service connection by proving 
sleep apnea was actually caused by exposure to Agent Orange.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to a herbicide 
agent shall be considered positive if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against such an association.



Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange so that the Veteran would have to produce 
medical or scientific evidence of equal or greater weight 
than that relied upon by the National Academy of Sciences and 
the Secretary in finding that no positive association exists 
between exposure to Agent Orange and an unlisted disease, 
such as sleep apnea.  As the Veteran has not produced any 
such evidence, service connection for sleep apnea as actually 
caused by exposure to Agent Orange is not established.  38 
U.S.C.A. § 1116 and 38 C.F.R. § 1.17.

The Veteran also argues that sleep apnea is caused by or 
aggravated by (permanently made worse) service-connected 
diabetes mellitus, type 2, under 38 C.F.R. § 3.310(a).  The 
Veteran reasons that since sleep apnea occurs in one-third of 
people who have diabetes mellitus, then sleep apnea and 
diabetes mellitus must be causally related. 

The Veteran assumes that since sleep apnea occurs in some 
cases with people who have diabetes mellitus, then one must 
cause the other because the conditions occur together, but 
other than the conditions occurring together, there is no 
competent evidence that sleep apnea is caused or aggravated 
by diabetes mellitus.  

In order to determine whether there is a causal connection 
and where as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 



As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection. 

As for the medical evidence of record addressing medical 
causation, the evidence consists of the opinion of a VHA 
endocrinologist, who concluded that diabetes mellitus does 
not cause or aggravate sleep apnea.  The opinion opposes the 
claim and is uncontroverted by the other evidence of record.  
As there is no competent evidence that sleep apnea was 
aggravated by service-connected diabetes mellitus, type 2, 
secondary service connection under 38 C.F.R. § 3.310 is not 
established. 

As the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Application to Reopen the Claim of Service Connection for an 
Eye Disability

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Evidence Previously Considered

The Veteran's service connection claim for an eye disability 
was last denied in a rating decision in August 1970.  
Evidence considered at the time consisted of service 
treatment records, which showed no complaint, finding, 
history, or treatment for an eye disability.  On enlistment 
and separation examination, the Veteran had 20/20 vision.  

Additional Evidence

The evidence of record since the decision in August 1970 
consists of the following: 

On VA examination for diabetes mellitus in December 2004, it 
was noted that in July 2004 the Veteran had some minor 
changes in his prescription for glasses.  On physical 
examination of the eyes showed that the extraocular movements 
were intact.  The pupils were equal and reacted to light 
accommodation.  And there was no hemorrhage or exudates on 
funduscopic examination.  The diagnosis did not include any 
eye complication due to diabetes mellitus, type 2.  

As the evidence does not establish a current eye disability 
other than refractive error, which is not a disability for 
the purpose of VA disability compensation, 38 C.F.R. 
§ 3.303(c), the evidence does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.

VA medical records from 2005 to 2006 show the Veteran denied 
vision changes and diplopia.  In March 2006, the diabetes 
retinal examination was normal.  As this evidence opposes the 
claim of a current eye disability, rather than supports it, 
the evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

In his substantive appeal, the Veteran stated he had eye 
strain due to night operations during service.  To the extent 
that the statement is offered as evidence of a current eye 
disability, although the Veteran is competent to describe 
visual symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), an eye disease is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Eye disease is not simple medical condition, such as a broken 
leg, because a lay person can not identify by personal 
observation any pathological process affecting the eye.  For 
this reason, the Board determines that eye disease is not 
simple medical conditions that a lay person is competent to 
identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that he has a current eye disability.  To this 
extent the Veteran's statements are excluded or not 
admissible, that is, the statements are not to be considered 
as evidence in support of the claim.  

Also although a layperson is competent to report a 
contemporaneous medical diagnosis and a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a medical professional, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), no health-
care provider has identified a current eye disability other 
than refractive error, and no health-care provider has relied 
on the Veteran's symptoms to support a current diagnosis of 
an eye disability.  To this extent, the evidence of record 
opposes the claim, which does not raise a reasonable 
possibility of substantiating the claim, and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156. 

In March 2009, the Veteran submitted an article which shows 
that Agent Orange symptoms include visual problems.  As the 
evidence does not relate to the question of whether the 
Veteran has a current eye disability other than refractive 
error, the absence of which was the basis for the prior 
denial of the claim, the evidence does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.





For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for an 
eye disability is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for coronary artery disease with 
myocardial infarction as secondary to service-connected 
posttraumatic stress disorder and diabetes mellitus, type 2, 
based on aggravation, is granted.  

Service connection for sleep apnea to include as secondary 
service-connected diabetes mellitus, type 2, is denied.

As new and material evidence has not been presented, the 
claim of service connection for an eye disability on a direct 
basis or as secondary to the service-connected diabetes 
mellitus, type 2, is not reopened, and the appeal is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


